Citation Nr: 0019298	
Decision Date: 07/24/00    Archive Date: 07/31/00

DOCKET NO.  95-42 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel

INTRODUCTION

The veteran retired in July 1972, after 20 years of active 
service.  This matter came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Atlanta, Georgia Regional office (RO), of the Department of 
Veterans Affairs (VA). 

A video hearing was held in June 2000, before the Board 
Member rendering this decision, sitting in Washington, DC, 
and the appellant and his representative sitting in Atlanta, 
Georgia.  The Board member has been designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7102(b) (West 1991 & Supp. 2000).  A transcript of the 
hearing testimony is on file.


FINDING OF FACT

There is no medical opinion linking diabetes mellitus to 
service or to service connected coronary artery disease with 
hypertension.  Diabetes mellitus is not shown to be present 
within 1 year of separation from service.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim for entitlement to service connection for diabetes 
mellitus, including as secondary to service-connected 
coronary artery disease with hypertension. 38 U.S.C.A. § 5107 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.310 (1999); 
Allen v. Brown, 7 Vet. App. 439 (1995). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303.  If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (1999).   If a 
claim is well grounded, the Board must determine whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  

Diabetes mellitus may be presumed to have been incurred in 
service if demonstrated to a compensable degree within 1 year 
following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Moreover, service connection is warranted for a disability, 
which is aggravated by, proximately due to, or the result of 
a service-connected disease or injury. 38 C.F.R. § 3.310 
(1999); Allen v. Brown, 7 Vet. App. 439 (1995).  Any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service- connected condition, should 
also be compensated.  Id.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition. Id.

The threshold question which must be resolved with regard to 
each claim is whether the veteran has presented evidence that 
the claim is well grounded; that is that each claim is 
plausible, meritorious on its own, or otherwise capable of 
substantiation.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  A plausible claim is "one which is meritorious on 
its own or capable of substantiation."  Black v. Brown, 10 
Vet. App. 279 (1997).  The duty to assist under 38 U.S.C.A. 
§ 5107(a) is triggered only after a well-grounded claim is 
submitted.  See Anderson v. Brown, 9 Vet. App. 542, 546 
(1996); Peters v. Brown, 6 Vet. App. 540, 546 (1994).  
Evidentiary assertions by the person who submits a claim must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion.  See Meyer v. Brown, 9 
Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19 
(1993).  Where the determinative issue is factual rather than 
medical in nature, competent lay testimony may constitute 
sufficient evidence to well ground the claim. See Caluza v. 
Brown, 7 Vet. App. 498, 504 (1995); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  

For a service-connected claim to be well grounded, there must 
be a medical diagnosis of current disability, lay or medical 
evidence of in-service incurrence or aggravation of a disease 
or injury, and medical evidence of a nexus between the in-
service injury or disease and current disability.  See Epps 
v. Brown, 9 Vet. App. 341, 343-44 (1996), aff'd, 126 F.3d 
1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996); Edenfield v. 
Brown, 8 Vet. App. 384, 388 (1995); Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).

The veteran claims that he developed diabetes mellitus as a 
result of his service-connected coronary artery disease with 
hypertension.  He asserts that he was told he had high sugar 
in service was told to lose weight, and the sugar problem 
resolved.  His service records reveal that he was medically 
retired from service due to chronic nummular eczema; and 
hypertension, controlled in 1972.  No reference to elevated 
sugar was noted on the retirement examination, nor are there 
other pertinent findings in the service medical records.

Service medical records are negative for diabetes mellitus.  
The post- service medical record shows that in a March 1994 
VA records, it was noted that he had a 10 year history of 
diabetes. Subsequently he has been regularly treated through 
the VA for complications associated with his diabetes 
mellitus.

In November 1994, the veteran filed a claim for diabetes as 
adjunct to his hypertension.  By rating action in August 
1995, service connection was denied on a secondary, as well 
as on a direct basis as not well grounded.

The medical evidence of record also includes private and VA 
medical records dating from the early 1990s revealing 
treatment for diabetes mellitus since the early 1990s. 
Subsequently he has been regularly treated through the VA for 
complications associated with his diabetes mellitus. None of 
the records contain any medical opinion that the veteran's 
diabetes mellitus was caused by his coronary artery disease 
with hypertension, or that the diabetes is related to 
service.

A December 1995 VA hospitalization report for a coronary 
artery bypass, notes that he reported being first diagnosed 
with diabetes in service in 1971.  He was told to lose 
weight, and it went away.  

In the video hearing in June 2000, the veteran also 
testified, in essence, that high blood sugar was discovered 
prior to retirement from the service.  He was placed on a 
diet and lost weight after which his blood sugar went down 
and he was allowed to retire.  He did not begin taking 
medication for sugar until 1975 or 1976.  He also testified 
that his heart condition, which was service connected, 
aggravated or caused his diabetes.  He reported that his 
diabetes had been under control until some treatment of his 
heart disorder, and that after that, he had been unable to 
control the diabetes.

A statement from Harry K. Delcher, M.D., dated in October 
1995, noted that the veteran asked him to write about a 
connection with his diabetes and his service connected 
hypertension.  In response, Dr. Delcher wrote that the 
veteran has, "what is now called Syndrome X: hypertension, 
obesity, hypertriglyceridemia, insulin resistance, and an 
increased risk of diabetes and heart disease." He did not 
offer any opinion which could be considered to state that the 
veteran's diabetes was secondary to or aggravated by his 
coronary artery disease with hypertension or was otherwise 
related to service or incident or occurrence therein.

In this case, the Board notes that the veteran's contentions 
as to the etiology of his diabetes mellitus is not supported 
by any competent medical evidence.  Although his statements 
are probative of symptomatology, they are not competent or 
credible evidence of a diagnosis, date of onset, or medical 
causation of a disability. See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); Miller v. Derwinski, 2 Vet. App. 578, 580 
(1992).  As a layman, he lacks the necessary expertise with 
respect to medical causation. Id.  In the absence of 
competent medical evidence establishing the necessary link 
between diabetes mellitus and the service connected coronary 
artery disease with hypertension disability, either on the 
basis of causation or aggravation, the claim is not well 
grounded and must be denied.

Where a claim is not well grounded it is incomplete, and VA 
is obligated under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his or her 
application.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  In this case, the RO informed the veteran of the 
necessary evidence in the claims form he completed, in its 
notice of rating decision and the statement of the case.  
That discussion informs him of the types of evidence lacking, 
which he should submit for a well grounded claim.  The Board 
has examined all the evidence of record with a view toward 
determining whether the veteran notified VA of the possible 
existence of information which would render his claim 
plausible.  However, the Board finds no such information 
present.  See Beausoleil v. Brown, 8 Vet. App. 459, 464-65 
(1996); Robinette v. Brown, 8 Vet. App. 69, 80 (1995).  Thus, 
the Board finds that there is no competent clinical evidence 
of record indicating that the veteran's claim on appeal was 
attributable to or the result of his military service.  
Therefore, the Board must conclude that the veteran's claim 
is not well grounded and is, therefore, denied.

It has been asserted that an additional examination and/or 
opinion is indicated.  The Board does not agree.  There is no 
competent evidence suggesting that the veteran's diabetes is 
related to service or to service connected disorder.  As 
such, there is not a complex medical question raised for 
which additional opinion or examination is indicated.  


ORDER

The claim for entitlement to service connection for diabetes 
mellitus is not well grounded and must be denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

